Citation Nr: 0303153	
Decision Date: 02/24/03    Archive Date: 03/05/03

DOCKET NO.  02-04 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision from 
the Department of Veterans Affairs (VA) regional office (RO) 
in Seattle, Washington.


FINDINGS OF FACT

1.  The regional office (RO) has obtained all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  Right ear hearing loss was not shown in service; the 
evidence submitted in support of the claim does not establish 
a current disability to the right ear.

3.  Disability due to headaches was not shown in service; the 
evidence submitted in support of the claim for disability due 
to headaches does not establish a causal connection between 
the current disability due to headaches and service.


CONCLUSIONS OF LAW

1.  Disability due to right ear hearing loss was not incurred 
in or aggravated by active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).

2.  Disability due to headaches was not incurred in or 
aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002);




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) became law 
to clarify the duty of VA to assist claimants in developing 
evidence pertinent to their claims for benefits. It 
eliminates the prior requirement that a claim be well 
grounded before VA's duty to assist arises.  VCAA requires 
that VA make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate his or her claim unless it 
is clear that no reasonable possibility exists that would aid 
in substantiating the claim. 
 
Upon careful review of the claims folder the Board finds that 
all required notice and development action specified in this 
new statute have been complied with during the pendency of 
the current appeal.  Specifically, the Board finds that the 
April 2001 letter and the March 2002 Statement of the Case 
(SOC) provided to the veteran, specifically satisfy the 
requirement at § 5103A of VCAA, in that, they clearly notify 
him of the evidence necessary to substantiate his claim.  The 
veteran was afforded a thorough VA physical examination.  The 
Board also notes that the veteran has had the opportunity to 
submit evidence and argument in support of his appeal.  He 
did not indicate the existence of any outstanding Federal 
government record that could substantiate his claim.  Nor did 
he identify any other records that could substantiate his 
claim.  By letter dated in April 2001, the RO advised the 
veteran of what evidence was of record, what the evidence 
should show, and how responsibilities in developing the 
record are divided.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As the RO has secured a complete record and has also 
provided all required notice and assistance to the veteran, 
the Board finds that there is no prejudice in proceeding with 
the claim at this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b) (2002).  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(d) (2002).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and organic diseases of the nervous system 
become manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 
38 C.F.R. § 3.385 (2002), discussed below, then operates to 
establish when a hearing loss can be service connected.   
Hensley at 159.

Service medical records indicate the veteran underwent 
several physical examinations.  When the veteran enlisted, he 
underwent a physical examination in January 1967 that 
included an audiometer.  The examination revealed no defects 
or diagnoses and the veteran was found qualified for 
induction/enlistment.  He underwent a Class I Flight 
examination in November 1967, which also included an  
audiometer.  No defects or diagnoses were noted and the 
veteran was found qualified for Class I Flight Initial.  On 
both the January 1967 and the November 1967 Report(s) of 
Medical History, the veteran denied any current or past 
hearing loss.

The veteran sought treatment at the aid station in October 
1968 for symptoms of recurring fever, vomiting, and headache.  
He reported a fever of 102 degrees Fahrenheit once or twice 
daily for four days, an aching type headache with eye pain, 
and two episodes of vomiting.  He denied complaints regarding 
throat, cough, abdominal pain, or genitourinary symptoms.  
Physical examination of the veteran was unremarkable except 
for fever.  He remained lucid and alert at all times.  The 
impression was viral illness.  He was admitted to the 
hospital for evaluation of fever of undetermined origin with 
headache.  Following physical examination, the impression on 
admission was encephalitis-urinalysis showed 3+ bile: 
hepatitis.  When examined again, the veteran denied cough, 
urinary symptoms, skin rashes, or diarrhea.  The diagnoses 
were changed to fever of undetermined origin and rule out 
encephalitis.  After three days of hospitalization fever of 
undetermined origin and diagnosis undetermined (hepatitis, 
infectious) were the discharge diagnoses.

The veteran underwent a Class IA Flight examination in April 
1969.  He denied any current illness or past medical history 
of head injury and frequent or severe headaches.  The 
physician's notes reflect a transient hearing loss in the 
Republic of Vietnam associated with guns firing.  The 
clinical evaluation was normal with no defects or diagnoses 
pertaining to hearing loss; the veteran was found qualified 
for Class IA flight.  The veteran underwent a physical 
examination in December 1969 for expiration of his term of 
service.  The veteran denied any history of frequent or 
severe headache or head injury, but did indicate a history of 
hearing loss.  Audiometry (ISO 1964) results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
10
15
No data
10
LEFT
10
15
20
No data
25

Speech audiometry, if any, was not reported.  The clinical 
examination was normal with no defects or diagnoses noted.  

Post service, the veteran underwent a VA Agent Orange 
Protocol Examination in March 2000.  The veteran's history or 
current complaints pertaining to headaches and hearing loss 
were not discussed.  Physical examination of the head, eyes, 
ears, nose, and throat was within normal limits.  The 
examiner found the hearing to be adequate, but the report 
does not indicate that an audiological examination was done.

The veteran underwent an audiological evaluation at P.A. in 
May 2001.  The veteran gave a history of tinnitus and hearing 
loss worsening bilaterally.  The results of the audiological 
evaluation were plotted on a graph.  Numerical values of pure 
tone thresholds in decibels are approximated as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
25
30
LEFT
20
20
25
30
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and in the left ear.  The test 
reliability was considered to be good and consistent and the 
veteran's responses were fast.  Physical examination of the 
ears revealed otology was clear bilaterally.  The results 
were mild to severe high frequency sensorineural hearing 
loss, left ear, and mild to moderate high frequency 
sensorineural hearing loss, right ear.

A letter from J.J.R, M.D., dated in May 2001, indicates that 
the veteran came to him with a history of ringing and 
gradually decreasing hearing over 30 years.  He reported that 
the ringing in his ears has gotten worse over the last two 
years.  Dr. J.J.R. noted the results of the audiological 
evaluation performed by P.A. and the medical history reported 
in the evaluation.  The veteran currently described some 
slight dizziness, which is mainly positional and not a 
spinning sensation with nausea or vomiting.  The veteran 
denied any recent head trauma, but divulged that he had some 
head trauma at age five.  Examination of the ears showed the 
canals were patent, the tympanic membranes were clear as 
examined under an operating microscope, and the nose showed a 
deviation to the left.  No lesions were noted in the mouth 
and no tumor was seen in the nasopharynx or larynx.  The neck 
was supple.  Dr. J.J.R. determined the P.A.'s "audio" 
revealed a bilateral high frequency sensorineural hearing 
loss, left greater than right with excellent speech 
discrimination scores.  The impression was tinnitus with 
bilateral high frequency sensorineural hearing loss; 
dizziness, probably secondary to combination of side effects 
from medication and hypertension and diabetes, not typical of 
severe otologic disease.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in June 2001.  He gave a history of 
noise exposure from artillery tank explosions and cannon fire 
in the 1960s.  His subjective complaints included decreased 
hearing bilaterally and conversations, constant high pitch 
ringing, moderate.  On the authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
25
25
LEFT
25
25
30
35
45

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 100 percent in the left ear.  
The diagnoses were as follows (1)  the veteran reports 
constant tinnitus bilaterally; (2) using current VA criteria, 
hearing acuity was within normal limits right ear; and (3) 
mild to moderate high frequency sensorineural hearing loss 
left ear.

The veteran reported a history of headaches since 1967.  He 
recalled only two incidents of trauma prior to the onset of 
his headaches: (1) being hit in the head and knocked to the 
floor by a heavy hatch on a tank, and (2) being hit in the 
head with a helmet that fell off a shelf while he was asleep.  
He did not lose consciousness during either incident.  He 
stated that he avoided wearing a helmet in Vietnam because it 
seemed to increase the frequency of his headaches.  He has 
headaches about twice a day and the headaches last 
approximately two minutes at a time.  The headaches are 
frontal and they usually radiate in a sharp aching fashion in 
a rapid manner from the right frontal to the left frontal 
covering the entire frontal area.  He described getting 
sparkles of light and his eyes feeling like they are full of 
water and they are glistening and he is looking out through a 
shiny water reflective bed at the sun.  The scintillation 
scotomata tends to last two to 10 minutes before the onset of 
a headache.  He has tried taking two aspirin for relief, but 
since he knows the headaches will be of such short duration, 
he now tolerates them without medication.  He denied nausea 
or vomiting with the headaches, photosensitivity, and 
isosensitivity.  The headaches are so sharp that he has to 
stop whatever he is doing when they come and wait until they 
pass before resuming activity.  He disclosed that he gets a 
regular headache approximately once every two years and it 
lasts a half a day.  The assessment was post traumatic 
headaches.

Dr. J.J.R. certified in June 2001 that he had examined the 
veteran, who had progressive hearing loss beginning with 
service in Vietnam.  Dr. J.J.R. reported that the veteran 
served as a tank commander and was around very loud noises, 
and later became an airline pilot.  Dr. J.J.R. opined that 
the veteran's sensorineural hearing loss is definitely 
related to his military service.


II.  Analysis

The first issue now on appeal is whether the veteran's 
hearing in his right ear is disabling and if so, whether it 
is connected to service.

The criteria for disability due to impaired hearing may be 
met in either of the following ways: (1) when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hz is 40 dB or greater, (2) or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, 4000 Hz are 26 dB or greater; (3) or when speech 
recognition using the Maryland CNC Test are less than 94%.  
38 C.F.R. § 3.385 (2002).  In this matter the veteran did not 
have a right ear hearing loss disability in service nor does 
he have a current right ear hearing loss disability.   The 
puretone threshold results from his separation examination 
were no greater than 15 decibels, which is considered to be 
within the normal range. Id. at 159.   The most recent 
audiological evaluation demonstrated that the veteran has 
experienced increasing hearing loss in his right ear since 
service; however, the extent of his hearing loss does not 
qualify as a hearing disability under VA criteria.  38 C.F.R. 
§ 3.385.  While the Board recognizes that the veteran has 
suffered a degree of hearing loss, the issue of service 
connection must be resolved based on the audiological results 
in light of applicable laws and regulations.  In this case, 
the evidence is overwhelming against the claim and the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.

A review of service medical records reveals, the only 
complaints of headache in service were associated with a 
diagnosis of viral illness and a diagnosis of hepatitis, 
infectious, both of which represent illness or disease, not 
traumatic injury.  The veteran has not alleged that the two 
injuries he referred to during the June 2001 VA examination 
occurred while in combat.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Service medical records fail to disclose any 
complaints of trauma to the veteran's head.  Rather, the 
veteran consistently denied any history of head injury or 
headaches from enlistment to separation.  The record also 
fails to show continuity of treatment for headaches after 
service that would indicate the veteran had a chronic 
problem.  Thus, there is no contemporaneous evidence of an 
event or injury in service that is connected to his current 
post traumatic headaches disability.  The medical evidence in 
this case is controlling and is simply overwhelmingly against 
the claim.  Accordingly, the benefit of the doubt doctrine is 
not for application.  
38 U.S.C.A. § 5107.


ORDER

Service connection for hearing loss, right ear is denied.

Service connection for disability due to headaches is denied.




REMAND

The veteran filed a claim for service connection for 
hepatitis A and B in November 2000.  The RO denied the claim 
by rating decision dated in November 2001. Subsequently, the 
veteran initiated the appellate process by filing a timely 
notice of disagreement in August 2001, which was forwarded to 
the Board.  When there has been an initial RO adjudication of 
a claim and a notice of disagreement as to its denial, the 
claimant is entitled to a statement of the case, and the RO's 
failure to issue a statement of the case is a procedural 
defect requiring remand.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Consequently, the Board finds that in view of the 
timely notice of disagreement filed by the appellant in 
August 2001, as to the issue of entitlement to service 
connection for hepatitis A and B, the Board is required to 
remand this claim for issuance of an appropriate statement of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



